Title: To James Madison from Joseph Jones, 12 July 1790
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredericksburg 12th. July 1790.
Finding from Mr. Fennos account of your Proceedings that the Session of Congress is near its termination and taking it for granted you will visit Virginia soon after it closes, I cannot avoid communicating to you my wish you would endeavour to take Fredericksburg in your way home, and to inform me about what time you think you shall return, and whether I may expect the pleasure of seeing you. I am this fall to ride the districts of Staunton Charlottesville Fredericksburg and Dumfries and having not yet made Monroe a visit since his residence in Albemarle I intend early in next month to do myself that pleasure and should be happy in the opportunity of seeing you before my departure or on my return. We are taught to believe Congress will hold their next Session in Philadelphia and that we shall at least be amused with the hope of the permanent seat on the Potomack. If these things are so the Pensylvanians must have seen through the policy of N. York and the eastern states and have deserted them and joined us rather than be duped by their machinations—however it be I confess I had lost all hopes of a decision to come southwardly at this Session and indeed had taken it for granted we were fixed for a length of time at N. Y. The famous McGilveray with some leaders of the Creek nation have gone on to N. York to treat with the President and from their apparent disposition it is probable a treaty promising future quiet may be accomplished. Our harvest is nearly finished and notwithstanding some crops in the lower part of the Country have been hurt with the great rains that fell, we have in general a plentifull and good crop of wheat and a very promising appearance for Corn and Tobacco. These are comfortable prospects to America under the present aspect of things in Europe. Health and happiness attend you. Yr. friend & Servt
Jos: Jones.
